Prospectus Supplement October 5, 2007 PUTNAM RETIREMENTREADY FUNDS Prospectus dated November 30, 2006 Maturity Fund will now gradually change its target allocation percentages until 2010, when they are expected to approximate the percentages in the last column of the table in paragraph 1 below and generally remain fixed going forward. After each target fund reaches its target date, the term Maturity will be added to its name. (For instance, in 2030, Putnam RetirementReady 2030 Fund will be renamed Putnam RetirementReady 2030 Maturity Fund.) The funds target percentages will then continue to change during the next five years to increase emphasis on income and to approach those of Maturity Fund. When the funds target percentages correspond to those of Maturity Fund, the fund will become part of Maturity Fund. The assets of the Funds are now allocated among 15 Putnam funds, as set forth below. 1. The table of the target allocations in Fund summaries  Main investment strategies  Asset Allocation is replaced with the following: 2050 2045 2040 2035 2030 2025 2020 2015 2010 Maturity Maturity Fund in 2010 Underlying Putnam fund Asset class Fund* Fund* Fund* Fund Fund* Fund* Fund* Fund* Fund* Fund* and thereafter* Voyager Large Cap Growth 15% 15% 15% 14% 13% 13% 12% 8% 5% 3% 0% Growth and Income Large Cap Value 8 8 7 7 7 6 6 5 2 0 0 Equity Income Large Cap Value 8 8 7 7 7 6 6 4 3 7 13 Investors U.S. Core 15 15 15 14 13 13 12 8 5 3 0 Vista Mid Cap Growth 4 4 3 3 3 3 3 1 0 0 0 Mid Cap Value Small and Mid Cap Value 4 4 3 3 3 3 3 1 0 0 0 Capital Opportunities Small and Mid Cap Blend 11 11 10 10 8 8 8 7 5 3 0 International Equity International Blend 10 10 9 8 8 7 4 3 2 0 0 International New International Growth 10 10 9 9 8 7 5 1 0 0 0 Opportunities International International Value 10 10 9 9 8 7 5 1 0 0 0 Growth and Income Income Income 2 2 3 5 6 9 11 12 10 5 0 Diversified Income Core Fixed Income/ 0 1 3 5 7 8 11 16 21 18 13 Core Fixed Income High Yield High Yield Advantage Core Fixed Income High Yield 2 2 2 3 4 5 5 5 5 5 5 Income Strategies Global Asset Allocation 0 0 0 0 0 0 3 14 24 35 50 Money Market Capital Preservation 1 1 2 3 4 6 8 12 17 20 20 * Because of rounding in the calculation of allocations among underlying Putnam funds, actual allocations might be more or less than these percentages. 2. What are the goals, main investment strategies and related risks of the underlying Putnam funds? is revised to describe the following additional funds: PUTNAM EQUITY INCOME FUND Goal The fund seeks capital growth and current income. Main Investment Strategies Value Stocks We invest mainly in common stocks of U.S. companies, with a focus on value stocks that offer the potential for current income and may also offer the potential for capital growth. Under normal circumstances, we invest at least 80% of the funds net assets in common stocks and other equity investments that offer potential for current income. Value stocks are those that we believe are currently undervalued by the market. We look for companies undergoing positive change. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We invest mainly in large companies. PUTNAM INVESTORS FUND Goal The fund seeks long-term growth of capital and any increased income that results from this growth. Main Investment Strategies  Stocks We invest mainly in common stocks of U.S. companies that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We may also consider other factors we believe will cause the stock price to rise. We invest mainly in large companies. PUTNAM VISTA FUND Goal The fund seeks capital appreciation. Main Investment Strategies  Growth Stocks We invest mainly in common stocks of U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies that we believe are fast-growing and whose earnings we believe are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. We invest mainly in midsized companies. PUTNAM MID CAP VALUE FUND Goal The fund seeks capital appreciation and, as a secondary objective, current income. Main Investment Strategies  Value Stocks We invest mainly in common stocks of U.S. companies, with a focus on value stocks. Value stocks are those that we believe are currently undervalued by the market. We look for companies undergoing positive change. If we are correct and other investors recognize the value of the company, the price of its stock may rise. Under normal circumstances, we invest at least 80% of the funds net assets in midsized companies of a size similar to those in the Russell Mid Cap Value Index. PUTNAM INTERNATIONAL NEW OPPORTUNITIES FUND Goal The fund seeks long-term capital appreciation. Main Investment Strategies  International Growth Stocks We invest mainly in common stocks of companies outside the United States. We invest mainly in growth stocks, which are those issued by companies that we believe are fast-growing and whose earnings we believe are likely to increase over time. Growth in earnings may lead to an increase in the price of the stock. We may invest in companies of any size. We may invest in both established and developing (also known as emerging) markets. PUTNAM INTERNATIONAL GROWTH AND INCOME FUND Goal The fund seeks capital growth. Current income is a secondary objective. Main Investment Strategies  International Value Stocks We invest mainly in common stocks of companies outside the United States. We invest mainly in value stocks. Value stocks are those that we believe are currently undervalued by the market. We look for companies undergoing positive change. If we are correct and other investors recognize the value of the company, the price of its stock may rise. We invest mainly in midsized and large companies, although we can invest in companies of any size. Although we emphasize investments in developed countries, we may also invest in companies located in developing (also known as emerging) markets. PUTNAM DIVERSIFIED INCOME TRUST Goal The fund seeks as high a level of current income as Putnam Management believes is consistent with preservation of capital. Main Investment Strategies  Multi-Sector Bonds We invest mainly in bonds that:  are securitized debt instruments and other obligations of companies and governments worldwide  are either investment-grade or below investment-grade and  have intermediate to long-term maturities (three years or longer). Under normal market conditions, we invest 15%65% of the funds net assets in each of these three sectors:  U.S. and investment grade sector: U.S. government securities and investment-grade bonds of U.S. companies.  High yield sector: lower-rated bonds of U.S. companies.  International sector: bonds of foreign governments and companies, including both investment grade and lower-rated securities. PUTNAM HIGH YIELD ADVANTAGE FUND Goal The fund seeks high current income. Capital growth is a secondary goal when consistent with achieving high current income. Main Investment Strategies  Lower-Rated Bonds We invest mainly in bonds that:  are obligations of U.S. companies  are below investment-grade in quality and  have intermediate to long-term maturities (three years or longer) Under normal circumstances, we invest at least 80% of the funds net assets in securities rated below investment grade. PUTNAM INCOME STRATEGIES FUND Goal The fund seeks current income consistent with what Putnam Management believes to be prudent risk. Its secondary objective is capital appreciation. Main Investment Strategies  Bonds and Stocks We invest mainly in a combination of bonds and common stocks of U.S. and non-U.S. companies. We buy bonds with short- to long-term maturities that are either investment grade or below investment-grade in quality. We also buy other fixed income securities, such as mortgage-backed investments. We invest in stocks that we believe offer the potential for current income and capital growth. We invest in large companies, although we can invest in companies of any size. The funds strategic or typical allocation of investments is approximately 75% of net assets in fixed income investments and approximately 25% of net assets in equity investments, including real estate investment trusts (REITs). In seeking to optimize performance consistent with the funds goals, we adjust portfolio allocations from time to time within a range of 50% to 95% of net assets in fixed income investments and 5% to 50% of net assets in equity investments. We may also select other investments that do not fall within these asset classes. MAIN RISKS OF THE UNDERLYING PUTNAM FUNDS DESCRIBED ABOVE The main risks that could adversely affect the value of each funds shares and the total return on your investment include: Inter- Inter- national High national Growth Diver- Yield Income Equity Mid Cap New and sified Advan- Strat- Risk Description Income Investors Vista Value Opps Income Income tage egies The risk that the stock price of one or more X X X X X X X of the companies in the funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. The risk that movements in financial markets X X X X X X X X X will adversely affect the price of the funds investments, regardless of how well the companies in which we invest perform. For fixed income investments, this risk includes interest rate risk, which means that the prices of the funds investments are likely to fall if interest rates rise. Interest rate risk is generally higher for investments with longer maturities. The market as a whole may not favor the X X X X X growth or value types of investments we make. The risks of investing outside the United X X X X States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information or unfavorable political or legal developments. These risks are increased for investments in emerging markets. The risk that the issuers of the funds invest- X X X ments will not make, or will be perceived as unlikely to make, timely payments of interest and principal. Because the fund invests signifi- cantly in below investment-grade bonds (sometimes referred to as junk bonds), it is subject to heightened credit risk. Investors should carefully consider the risks associated with an investment in the fund. The risk that our allocation of investments X between stocks and bonds may adversely affect the funds performance. The risk that, compared to other debt, mort- X X gage-backed investments may increase in value less when interest rates decline, and decline in value more when interest rates rise. The risk that the funds use of derivatives will X X cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate deriva- tives positions. 3. The tables containing brokerage commissions and combined cost ratios on pages 31 and 32 are replaced by the following: Commissions paid to Brokerage Commissions paid to brokers who also Brokerage commissions brokers who also provided research Combined cost commissions (% of average provided research services (% of average ratio (% of average Underlying Putnam fund ($) net assets) services ($) net assets) net assets) Voyager 16,559,005 0.16 4,308,912 0.04 1.01 Growth and Income 24,214,949 0.16 6,176,801 0.04 0.81 Equity Income 4,772,872 0.13 1,268,556 0.03 0.85 Investors 8,572,996 0.22 1,997,852 0.05 1.05 Vista 5,515,670 0.20 1,079,530 0.04 1.02 Mid Cap Value* 1,327,222 0.14 250,112 0.03 1.12 Capital Opportunities* 1,797,021 0.16 334,995 0.03 1.14 International Equity 16,356,364 0.26 4,508,590 0.07 1.27 International New Opportunities 1,900,582 0.25 650,919 0.09 1.64 International Growth and Income 2,214,275 0.28 809,944 0.10 1.43 Income 235,375 0.01   0.78 Diversified Income 251,913 0.01   0.73 High Yield Advantage     0.80 Income Strategies* 4,714 0.04 129 <0.01 0.58 Money Market     0.55 * Information is for the 2007 fiscal year. 4. The turnover comparison table on page 33 is replaced by the following: Turnover Comparison for Underlying Putnam fund and Relevant Lipper Universe* 2007 2006 2005 2004 2003 Voyager N/A*** 76% 93% 46% 62% Lipper Large-Cap Growth Funds Average N/A*** 90% 96% 92% 102% Growth and Income N/A*** 77% 53% 29% 33% Lipper Large-Cap Value Funds Average N/A*** 50% 57% 63% 70% Equity Income N/A*** 77% 52% 46% 65% Lipper Equity Income Funds Average N/A*** 42% 45% 46% 51% Investors N/A*** 111% 112% 66% 82% Lipper Large-Cap Core Funds Average N/A*** 81% 81% 78% 77% Vista N/A*** 111% 74% 78% 65% Lipper Mid-Cap Growth Funds Average N/A*** 110% 115% 130% 140% Mid Cap Value 63% 64% 89% 84% 45% Lipper Mid-Cap Value Funds Average 84% 82% 90% 74% 82% Capital Opportunities 59% 60% 71% 135% 91% Lipper Small-Cap Core Funds Average 83% 83% 86% 86% 88% International Equity 95% 83% 75% 69% 53% Lipper International Large-Cap Core Funds Average 62% 62% 60% 75% 81% International New Opportunities N/A*** 79% 92% 120% 144% Lipper International Multi-Cap Growth Funds Average N/A*** 85% 87% 103% 125% International Growth and Income 105% 94% 62% 71% 67% Lipper International Large-Cap Value Funds Average 83% 59% 67% 97% 106% Income N/A*** 239% 300% 441% 251% Lipper Corporate Debt A Rated Funds Average N/A*** 138% 152% 163% 166% Diversified Income N/A*** 71% 126% 99% 146% Lipper Multi-Sector Income Funds Average N/A*** 124% 127% 104% 145% High Yield Advantage N/A*** 46% 33% 53% 79% Lipper High Current Yield Funds Average N/A*** 83% 73% 95% 98% Income Strategies 83% 71% 34%** N/A N/A Lipper Mixed-Asset Target Allocation Conservative Funds Average 50% 49% 50% N/A N/A Money Market N/A N/A N/A N/A N/A Lipper Money Market Funds Average N/A N/A N/A N/A N/A * Average portfolio turnover rate of funds viewed by Lipper Inc. as having the same investment classification or objective of each underlying Putnam fund. The Lipper category average portfolio turnover rate is calculated using the portfolio turnover rate for the fiscal year end of each fund in the respective Lipper category. Fiscal years vary across funds in the Lipper category, which may limit the comparability of each underlying Putnam funds portfolio turnover rate to the Lipper average. Comparative data for the last fiscal year is based on information as of June 30, 2007. ** Not annualized. *** Fiscal year end portfolio turnover information for 2007 not yet available.
